                                                                 1   MARK E. FERRARIO
                                                                     Nevada Bar No. 1625
                                                                 2   GREENBERG TRAURIG, LLP
                                                                     10845 Griffith Peak Drive, Suite 600
                                                                 3   Las Vegas, Nevada 89135
                                                                     Telephone: (702) 792-3773
                                                                 4   Facsimile: (702) 792-9002
                                                                     ferrariom@gtlaw.com
                                                                 5
                                                                     TYLER ANDREWS
                                                                 6   Nevada Bar No. 9499
                                                                     3161 Michelson Drive, Suite 1000
                                                                 7   Irvine, CA 92612-4410
                                                                     Telephone: (949) 732-6500
                                                                 8   Facsimile: (949) 732-6501
                                                                     andrewst@gtlaw.com
                                                                 9
                                                                     Counsel for Defendant Base Magic, LLC
                                                                10
                                                                                                  UNITED STATES DISTRICT COURT
                                                                11
                                                                                                           DISTRICT OF NEVADA
                                                                12
                                                                     Mathew Franco, an individual, and Blue           Case No.: 2:18-cv-02052-KJD-VCF
GREENBERG TRAURIG, LLP
                         10845 Griffith Peak Drive, Suite 600




                                                                13   Shorts, Inc., a California Corporation,
                             Telephone: (702) 792-3773
                             Facsimile: (702) 792-9002
                             Las Vegas, Nevada 89135




                                                                14                          Plaintiffs,                     STIPULATION AND ORDER TO
                                                                15                                                            EXTEND TIME FOR BASE
                                                                     v.                                                         MAGIC, LLC TO FILE
                                                                16                                                           RESPONSE TO COMPLAINT
                                                                     Base Magic, LLC, a Delaware Limited
                                                                17   Liability Company, Base Entertainment,                         [FIRST REQUEST]
                                                                     LLC, a Delaware Limited Liability
                                                                18   Company, and DOES 1-50,
                                                                19                           Defendants.
                                                                20

                                                                21

                                                                22            Plaintiffs Mathew Franco, an individual, and Blue Shorts, Inc., a California Corporation,

                                                                23   (“Plaintiffs”) and Defendant Base Magic, LLC, a Delaware Limited Liability Company (“Base

                                                                24   Magic”), by and through their respective counsel of record, and pursuant to Local Rules IA 6-1,

                                                                25   LR IA 6-2, and LR 7-1, hereby stipulate and agree to extend the deadline for Base Magic to file

                                                                26   its response to the Complaint in this action by two (2) weeks, through and including December

                                                                27   10, 2018, and request that the Court enter an order approving the same.

                                                                28

                                                                                                                      1
                                                                     LA 134124347v1
                                                                 1            Counsel for Base Magic requests additional time to analyze the full scope of the claims
                                                                 2   made by the Plaintiffs. Counsel for Plaintiffs has agreed to the extension as a professional
                                                                 3   courtesy.
                                                                 4            This is the first stipulation for an extension of time for any of the Defendants
                                                                 5   to respond to the Complaint.
                                                                 6    DATED this 21st day of November, 2018.                DATED this 21st day of November, 2018.
                                                                 7    CAMPBELL & WILLIAMS                                   GREENBERG TRAURIG, LLP
                                                                 8    /s/ Colby Williams                                    /s/ Mark Ferrario
                                                                      J. COLBY WILLIAMS                                     MARK E. FERRARIO
                                                                 9
                                                                      NEVADA BAR NO. 5549                                   Nevada Bar No. 1625
                                                                10    PHILIP R. ERWIN                                       105845 Griffith Peak Drive, Suite 600
                                                                      NEVADA BAR NO. 11563                                  Las Vegas, NV 89135
                                                                11    700 S. Seventh Street
                                                                      Las Vegas, NV 89101                                   TYLER ANDREWS
                                                                12                                                          Nevada Bar No. 9499
GREENBERG TRAURIG, LLP




                                                                      KELLEY DRYE & WARREN, LLP                             3161 Michelson Drive, Suite 1000
                         10845 Griffith Peak Drive, Suite 600




                                                                13
                             Telephone: (702) 792-3773




                                                                      DAVID E. FINK (Pro Hac Vice Forthcoming)
                             Facsimile: (702) 792-9002
                             Las Vegas, Nevada 89135




                                                                                                                            Irvine, CA 92612-4410
                                                                14    SARA E. DIAMOND (Pro Hac Vice Forthcoming)
                                                                      10100 Santa Monica Boulevard, 23rd Floor   Counsel for Defendant Base Magic, LLC
                                                                15    Los Angeles, CA 90067-4008
                                                                16    Counsel for Plaintiffs
                                                                17
                                                                                                                     IT IS SO ORDERED.
                                                                18

                                                                19
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                20
                                                                                                                              11-26-2018
                                                                                                                     DATED:__________________________
                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                        2
                                                                     LA 134124347v1
